NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-3419
                                     ___________

                               ALHAJA OLUMUYIWA,
                                              Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A073-045-713)
                 Immigration Judge: Honorable Donald Vincent Ferlise
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  May 18, 2011
          Before: MCKEE, Chief Judge, SMITH and GARTH, Circuit Judges

                             (Opinion filed: May 20, 2011)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Alhaja Olumuyiwa petitions for review of the Board of Immigration Appeals‟

(“BIA”) denial of her motion to reopen. We will deny the petition.

                                           I.
                                           1
       Olumuyiwa is a citizen of Nigeria who entered the United States without

inspection in 1992. She applied for asylum claiming persecution on account of her

Muslim religion. An Immigration Judge denied her application and ordered her removal

to Nigeria, and the BIA dismissed her appeal in 2002. The BIA concluded that, although

Olumuyiwa suffered past persecution, the Government showed that she could safely

relocate within Nigeria, including to its capital city of Lagos. Olumuyiwa did not petition

for review. Instead, she filed a motion for reconsideration, which the BIA denied.

Olumuyiwa petitioned for review of that ruling, and we denied her petition. See

Olumuyiwa v. Ashcroft, 95 F. App‟x 432 (3d Cir. 2004).

       Over six years later, and after having been detained by the Government,

Olumuyiwa filed with the BIA the motion to reopen at issue here. Olumuyiwa presented

evidence that she has converted to Christianity since coming to the United States. She

also submitted various articles and country reports describing increased violence between

Muslims and Christians in Nigeria. She argued that she now fears persecution both by

Muslims on account of her conversion to Christianity and by Christians who will

continue to impute her former Muslim religion to her.

       The BIA denied her motion by order issued August 5, 2010. The BIA held that

none of Olumuyiwa‟s evidence calls into question its earlier ruling that she could safely

relocate to Lagos. It also noted that her conversion to Christianity is a changed personal

circumstance that is not a basis to reopen. It further reasoned that Olumuyiwa‟s evidence

shows merely the continuation of conditions that persisted at the time of her previous
                                             2
hearing. Finally, it concluded that Olumuyiwa had not shown prima facie eligibility for

relief. Olumuyiwa petitions for review.1

                                             II.

       Olumuyiwa‟s primary argument on review is that the BIA did not adequately

address the evidence she presented in support of her motion to reopen. We agree that the

BIA‟s discussion of that evidence, in which it failed to mention any item in particular,

leaves something to be desired. See Zheng, 549 F.3d at 267-68. The question ultimately

before us, however, is whether the BIA abused its discretion in denying reopening. We

cannot say that it did.

       Olumuyiwa‟s motion to reopen was untimely because she did not file it within

ninety days of the BIA‟s previous decision. See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. §

1003.2(c)(2). Thus, to obtain reopening, she had to present material evidence of

“changed country conditions arising in” Nigeria. 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

§ 1003.2(c)(3)(ii). The BIA held that Olumuyiwa‟s evidence does not qualify for several

reasons. We find one of them dispositive.

       In its initial decision, the BIA held that, although Olumuyiwa had shown past


   1
     We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA‟s denial of
   reopening for abuse of discretion and may not disturb its ruling unless it is “„arbitrary,
   irrational, or contrary to law.‟” Zheng v. Att‟y Gen., 549 F.3d 260, 264-65 (3d Cir.
   2008) (citation omitted). We review the BIA‟s underlying assessment of the record
   for substantial evidence and must uphold it unless “„any reasonable adjudicator would
   be compelled to conclude to the contrary.‟” Liu v. Att‟y Gen., 555 F.3d 145, 148 (3d
   Cir. 2009) (quoting 8 U.S.C. § 1252(b)(4)(B)).

                                             3
persecution, the Government rebutted the resultant presumption that she has a well-

founded fear of persecution by showing that she could reasonably relocate within

Nigeria, and to Lagos in particular. (Aug. 21, 2002 BIA Dec. at 2) (A.R. 173). In its

present decision, the BIA held that Olumuyiwa had presented no evidence “challenging

the Board‟s decision relating to [her] ability to relocate in Lagos” and that her evidence

“does not refute the fact that relocation is possible.” (Aug. 5, 2010 BIA Dec. at 1-2)

(A.R. 3-4). Although its discussion of this issue is fairly cursory, it is adequate for us to

review its ruling. See Toussaint v. Att‟y Gen., 455 F.3d 409, 414-15 (3d Cir. 2006).

       Olumuyiwa has not raised any persuasive challenge to that ruling. She does not

cite any evidence calling it into question, and our own review of the record has revealed

none.2 Instead, she argues that the BIA erred by requiring her to show that she could not

relocate because, in light of her past persecution, the burden is on the Government to

prove otherwise. See 8 C.F.R. § 1208.13(b)(3)(ii). That argument misperceives the

current procedural posture. Olumuyiwa is seeking reopening, so she must show that

changed circumstances in Nigeria call the BIA‟s previous ruling into question. Her


   2
     Some of Olumuyiwa‟s evidence reports a recent escalation of violence between
   Muslims and Christians in parts of Nigeria, primarily in the city of Jos near the
   country‟s center (A.R. 123-125, 141-44), but none of her evidence mentions any
   religious-based violence in Lagos. The only statement in the record arguably
   suggesting the potential for such violence is the statement in the 2009 International
   Religious Freedom Report that “[a]cute sectarian violence in the Middle Belt served
   to heighten tensions between religious groups even in parts of the country that did not
   experience the violence.” (A.R. 143-44.) That isolated reference to “heighten[ed]
   tensions . . . in parts of the country” does not compel the conclusion that Olumuyiwa
   cannot safely relocate to Lagos.
                                              4
evidence does not do so. She further argues that it is not safe for her to relocate to Lagos

because her twin sister was killed there in 1996, in what she believes to be a case of

mistaken identity, but she raised that argument in her underlying proceeding and the BIA

rejected it. She cannot challenge the BIA‟s underlying ruling at this stage. See Camara

v. Att‟y Gen., 580 F.3d 196, 201 n.10 (3d Cir. 2009). Finally, she argues that the BIA

erred by stating that it is “possible” for her to relocate to Lagos instead of considering

whether it is “reasonable” for her to do so. See 8 C.F.R. § 1208.13(b)(1)(i)(B). Once

again, however, the BIA was referring merely to the lack of evidence calling its previous

ruling into question. It was not ruling on the issue in the first instance.

       In sum, Olumuyiwa presented nothing requiring the BIA to revisit its previous

ruling that the Government met its burden to prove that she can safely relocate to Lagos.

That ruling remains dispositive of her claim. See id. Thus, the BIA did not abuse its

discretion in concluding that Olumuyiwa failed to show changed country conditions that

warranted reopening.3

       Accordingly, we will deny the petition for review.




   3
     Because Olumuyiwa did not show that changed country conditions warranted
   reopening, the BIA correctly held that she was not eligible to file a successive asylum
   application (as in fact she did not) on the basis of the change in her personal
   circumstances brought about by her conversion to Christianity. See Liu, 555 F.3d at
   150. We note that the BIA previously held that both Christians and Muslims can
   safely relocate within Nigeria. (Aug. 21, 2002 BIA Dec. at 2) (A.R. 173).
   Olumuyiwa has not presented any evidence that country conditions have changed in
   that regard.
                                               5